224 Ga. 669 (1968)
164 S.E.2d 125
BEST
v.
GEORGIA POWER COMPANY.
24778.
Supreme Court of Georgia.
Submitted September 9, 1968.
Decided October 10, 1968.
Neville & Neville, G. Leonard Liggin, for appellant.
Jones, Cork, Miller, & Benton, Wallace Miller, Jr., Colbert Hawkins, for appellee.
DUCKWORTH, Chief Justice.
The petition showing that at the time this action for legal and equitable relief was filed in the lower court, a petition to condemn the property in rem had already been filed, the defendant therein could not decline to litigate and seek to bring a separate action such as here. Code Ann. § 81A-113 (Ga. L. 1966, pp. 609, 625); Johnson v. Fulton County, 216 Ga. 498 (117 SE2d 155); Fulton County v. Aronson, 216 Ga. 497 (117 SE2d 166); Golfland, Inc. v. Thomas, 218 Ga. 747 (130 SE2d 591). Accordingly, the court did not err in dismissing the action.
Judgment affirmed. All the Justices concur.